Citation Nr: 0413433	
Decision Date: 05/26/04    Archive Date: 06/02/04

DOCKET NO.  03-18 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for polymyositis.


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran, who is a medical doctor, served on active duty 
from August 1943 to July 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Portland, Oregon.



FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2.  The veteran's polymyositis has not been shown to be 
etiologically related to service.


CONCLUSION OF LAW

Polymyositis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
enacted.  The VCAA redefines VA's obligations with respect to 
its duty to assist the claimant with the development of facts 
pertinent to a claim and includes an enhanced duty to notify 
the claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records of 
post-service treatment reported by the veteran and has 
afforded him several VA examinations.  

The Board is aware that the veteran's service medical records 
were destroyed in a 1973 fire at the National Personnel 
Records Center (NPRC) in St. Louis, Missouri.  VA has 
obtained copies of several "Morning Reports" from the 
veteran's unit but was notified in October 2001 that no 
service medical records or Surgeon General's records were 
available.  The RO contacted the veteran in the same month 
and requested additional information as to his in-service 
treatment, but, in a December 2001 response, he stated that 
he had "no idea as to the location of copies of these 
records."  

Also, the Board is satisfied that VA's duty to notify the 
appellant of the evidence necessary to substantiate his claim 
has been met.  The RO informed him of the need for such 
evidence in a February 2001 letter and in an October 2002 
Statement of the Case, which included the provisions of 
38 C.F.R. § 3.159 concerning which portion of that evidence 
(if any) was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The Board further notes that the United States Court of 
Appeals for Veterans Claims' (Court's) decision in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  VA is in disagreement with the holding of this 
decision and is seeking further review of this matter.

The Board is aware that the appealed rating decision preceded 
the RO's October 2002 Statement of the Case, which included 
the provisions of 38 C.F.R. § 3.159.  In that sense, this 
case does not conform to the holding in Pelegrini.  However, 
the RO subsequently readjudicated the veteran's claim in 
multiple Supplemental Statements of the Case.  To remand this 
case back to the RO at this time for a further readjudication 
under the VCAA would therefore serve no purpose other than to 
further delay this case.  As such, the Board finds that any 
defect with respect to the VCAA notice requirement in this 
case constitutes harmless error and should not preclude 
consideration of this appeal at the present time.  See also 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Also, certain 
chronic diseases, including organic neurological disorders, 
may be presumed to have been incurred during service if 
manifested to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

As indicated above, the veteran's claims file contains no 
service medical records.  The veteran's "Morning Reports" 
show several instances of treatment, but without any specific 
information as to the nature of such treatment.

The post-service medical evidence of record contains a May 
1997 statement from Lawrence Franks, M.D., who noted that the 
veteran had complained of left gluteal pain radiating down 
the posterior thigh to the knee and occasionally towards the 
lateral fibular head area for two months.  A CT scan was 
noted to reveal minimal disc bulging at L4-L5 and some facet 
arthropathy at L5-S1.  In July 1998, the veteran was seen at 
Adventist Medical Center in Portland, Oregon.  He was noted 
to have possible chronic polymyositis, and a muscle biopsy 
confirmed inflammatory myositis.  

In October 2002, the RO received several letters from other 
veterans who had served with the veteran during World War II 
and recalled that he was discharged from service after 
failing a physical examination.  One of these veterans was 
noted to be a medical doctor, while another was the captain 
of a United States Air Force medical group.

The veteran's diagnosis of polymyositis was also noted in a 
December 2002 statement from Allen Doyle, M.D., who stated 
that the veteran had noted muscle pain at an early age and 
that it was "quite possible" that he did have the onset of 
polymyositis at an early age even if he did not develop major 
limitations until later.

Subsequently, the RO received a December 2002 statement from 
H. Walter Emori, M.D., who had treated the veteran for 
polymyositis for the past year and a half.  Dr. Emori noted 
that the diagnosis of polymyositis was "a relatively new 
entity and was not possible in the 1940s."  Nevertheless, 
because of symptoms consistent with this diagnosis during 
service and afterwards, "it would be medically most probable 
that his present illness is a continuation of his 
difficulties then."  Dr. Emori reiterated his conclusions in 
a February 2004 statement.

In view of these statements, and given the fact that the 
veteran is a medical doctor, the RO afforded him a VA 
orthopedic examination in February 2003.  This examiner noted 
the veteran's history of an unspecified medical discharge 
from service and also described a history of weakness 
symptoms beginning about 10 years earlier.  A diagnosis of 
polymyositis was rendered, but the examining doctor noted 
that the veteran really needed to be seen by a rheumatologist 
before further conclusions could be rendered.  

Accordingly, in the same month, the veteran underwent a VA 
rheumatology/muscles examination.  The examiner, who reviewed 
the claims file, noted that the veteran's myopathy began in 
the early 1990s and that his diagnosis was confirmed in the 
later 1990s.  The veteran's past history of "some degree" 
of leg pain was also noted.  The examiner assessed an 
idiopathic inflammatory myopathy and could not determine with 
certainty whether this was inclusion body myositis or 
polymyositis.  As to etiology, the examiner found that it was 
"difficult" to associate the veteran's current symptoms 
with his symptoms in the mid-1940s.  The examiner noted that 
it was unlikely for either polymyositis or inclusion body 
myositis to persist for 50 years without a diagnosis.  While 
the examiner noted the possibility of a metabolic myopathy 
when the veteran was younger, "his symptoms do not really 
suggest this."  Overall, the examiner found that it was 
"probably unlikely" that the veteran's symptoms from the 
1940s signified the onset of his current inflammatory 
myopathy.

The claims file also includes a November 2003 statement from 
Douglas A. Weeks, M.D., who noted that he and the 
neuropathologist who had previously evaluated the veteran 
"cannot say that it is not possible that [the veteran's] 
condition could have begun during his term of military 
service."

In this case, the veteran actually is a doctor and is thus 
presumed to possess the requisite medical expertise needed to 
render a competent opinion as to disease etiology.  A review 
of his reported history, however, reflects that he recalled 
leg pain during service but did not have complaints of a 
significant chronic condition until the 1990s.  Both the 
veteran and Dr. Emori have suggested a high probability that 
the current disorder is related to musculoskeletal symptoms 
during service, but Dr. Emori's December 2002 statement came 
only one and a half years after he began treating the 
veteran.  Unfortunately, as noted above, the veteran's 
service medical records are unavailable, so neither he nor 
Dr. Emori have had the opportunity to contrast a current 
disorder with records of symptoms dating back to service.

On the other hand, the February 2003 VA rheumatology/muscles 
examination report was based on a comprehensive claims file 
review.  The examiner noted the veteran's history of reported 
symptoms but indicated that, by their nature, polymyositis 
and inclusion body myositis would not have persisted for 
approximately 50 years without a diagnosis.  The examiner 
also restated the veteran's history of progressive pain 
beginning in the 1990s and concluded that it was unlikely 
that this current disorder was etiologically related to any 
in-service symptomatology.

In comparing the positive and negative evidence in this case, 
the Board notes that the Board may favor the opinion of one 
competent medical professional over that of another, so long 
as an adequate statement of reasons and bases is provided.  
See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Moreover, 
the United States Court of Appeals for Veterans Claims has 
declined to adapt a "treating physician rule" under which a 
treating physician's opinion would presumptively be given 
greater weight than that of a VA examiner or another doctor.  
See Winsett v. West, 11 Vet. App. 420, 424-25 (1998).    

The Board has reviewed the noted medical opinions and finds 
all of them, including that of the veteran, to be competent 
and probative to the issue at hand.  That notwithstanding, 
the Board observes that the February 2003 VA opinion is more 
substantially supported by the evidence of record, which 
reflects a total absence of treatment for the veteran's 
symptoms until the 1990s.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000) (evidence of a prolonged period without 
medical complaint after service can be considered along with 
other factors as evidence in the context of a service 
connection claim).  Moreover, by indicating that he was not 
treated for chronic leg pain until the 1990s, the veteran has 
essentially conceded that no earlier medical evidence of such 
symptomatology exists.  Finally, the Board also notes that 
the February 2003 VA examination report contains a fuller 
discussion of the nature and clinical course of polymyositis 
than the statements from Dr. Emori.

In view of these considerations, the Board does not find that 
it is at least as likely as not that the veteran's current 
polymyositis was incurred in service or within one year 
thereafter.  Rather, the evidence of record, taken as a 
whole, supports the conclusion that this disorder was 
incurred subsequent to service and is unrelated to any 
incident of service.

Overall, the preponderance of the evidence is against the 
veteran's claim for service connection for polymyositis, and 
this claim must be denied.  In reaching this determination, 
the Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine, however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).


ORDER

The claim of entitlement to service connection for 
polymyositis is denied.


	                        
___________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



